ORDER
This matter have been duly presented to the Court pursuant to Rule l:20-10(b), following the granting of a motion for discipline by consent in DRB 14-135 of STEPHEN D. BROWN of EAST ORANGE, who was admitted to the bar of this State in 1986;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.15(a) (negligent misappropriation), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 5.3(a) and (b) (failure to adequately supervise a non-lawyer employee), and RPC 8.4(c) (conduct involving dishonesty, deceit or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.1(b), RPC 1.15(a), RPC 1.15(d), Rule 1:21-6, RPC 5.3(a) and RPC 8.4(c), and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical *388conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-00408E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that STEPHEN D. BROWN of EAST ORANGE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.